DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 5/20/2021 has been entered.
Specification
3.	The abstract of the disclosure is objected to because of legal language “means” (lines 5 and 7). Correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	Claims 1 and 20 are objected to because of the following informalities: claim 1, line 2, “the liquid” should be --a liquid--; claim 20, line 1, “A cartridge for use in a liquid dispensing system” should be --The cartridge for use in the liquid dispensing system--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-3, 9-10, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 2, 9, 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the scope of "substantially tubular and substantially parallel" are not clear.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 6-9, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meuresch et al. 4,613,061.
Meuresch et al. disclose a liquid dispensing system as seen in Figure 3, which comprises at least one container (1) for storing the liquid to be dispensed, the at least one container having a neck (7) defining a fill opening for the liquid; a liquid dispensing device (12) releasably connectable to the at least one container; an exchangeable cartridge (2) for an additive (4b) to be mixed with the stored liquid, the cartridge being accommodated in the neck as seen in Figure 1; and means for opening the cartridge (6); wherein the cartridge comprises a one-piece hollow body filled with the additive and with a pressurized gas (col. 5, ll. 23-25); and wherein the opening means comprise at least one piercing member (16) arranged to pierce a wall (5) of the hollow body; wherein the hollow body is substantially tubular and includes opposite end parts that are sealed as seen in Figure 1; the container includes a support structure (19) arranged in the neck and configured to hold the cartridge; the at least one piercing member is arranged in or near the neck of the container as seen in Figure 1; the cartridge is arranged to be inserted into the neck along a longitudinal axis and the at least one piercing member is arranged substantially parallel to the longitudinal axis as seen in Figure 1; the at least one piercing member is hollow and has a cutting edge (16a) facing the cartridge and an outlet in fluid communication with an interior of the container as seen in Figure 3. The system shown by Meuresch et al. will perform the method recited in claims 12-15, 17-20 during normal operational use of the system.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meuresch et al. 4,613,061 in view of Tansey. JR. 9,809,437.
Meuresch et al. have taught all the features of the claimed invention except that the hollow body is made of a resilient material. Tansey. JR. teaches the use of a cartridge (22) being made of a plastic or resilient material (col. 12, ll. 46-61).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Tansey. JR. onto the cartridge of Meuresch et al., in order to provide an impermeable cartridge. 
Allowable Subject Matter
12.	Claims 3, 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754